Status of the Application
This Office action is in response to the Amendment and Remarks filed 23 November 2020.
The rejection under 35 U.S.C. 112(b) of claims 10 and 15 is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 1, 2, 4-13, 15-21, 23, 25 and 26 under 35 USC 102(a)(1) over Caspar et al is withdrawn in view of Applicant’s amendment(s) to the claims.
Terminal Disclaimer
The terminal disclaimer filed on 23 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/452,305 or 16/452,327 of U.S. Patent 10,370,677has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, 15-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspar et al (WO 98/33927) in view of Zwerschke et al (2014) and Wang et al (2012 GenBank Accession Number EHT98690.1).
	Caspar et al teach a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein (SEQ ID NO: 7) with herbicide-tolerant protophorphyrinogen oxidase (Protox) activity at least 50% identical to SEQ ID NO: 1 having an arginine (R) in place of the lysine (K) at position 135 of instant SEQ ID NO: 1 (K135R) and a lysine (K) in place of the glutamine (Q) at position 139 of instant SEQ ID NO: 1 (Q139K) (see claim 1). Caspar et al further claim that the hemG can comprise “one or more amino acid substitutions, additions or deletions having been made that do not affect the functional properties” thereof at claim 17. Caspar et al teach that said nucleic acid molecule being operably liked to a plant regulatory sequence and a chloroplast transit peptide (claim 3). Caspar et al teach producing a variant with one or more amino acid substitution that do not affect the function of the Protox enzyme in claim 17. Caspar et al teach using the PPO herbicide flumioxazin on page 20, line 2. Caspar et al teach isolating the disclosed Protox enzyme on page 19, lines 13-24 using art standard methods. Caspar et al teach crossing the transformed plant to produce progeny lines on page 41, lines 12-15.
	Caspar et al do not teach screening said recombinant DNA molecule using an E. coli strain lacking herbicide-tolerant PPO enzyme activity. Caspar et al do not teach a Protox enzyme having at least 60% sequence identity to an amino acid sequence selected from instant SEQ ID NO: 1-23 and having at least a first amino acid substitution at a position corresponding to residues 125-146 of instant SEQ ID NO: 1.
et al teach screening recombinant DNA molecules encoding an herbicide-tolerant Protox enzyme using E. coli strain LG285 that lacks a functional HemG (protox) gene on page 393.
	Wang et al teach a nucleic acid molecules encoding a protoporphyrinogen oxidase having a lysine in place of a glutamine at amino acid 139 relative to instant SEQ ID NO: 1 and having 90.5% sequence identity to instant SEQ ID NO 3. Based on instant claim 1, said protoporphyrinogen oxidase would be herbicide-tolerant due to the presence of the lysine at relative position 139 of instant SEQ ID NO: 1. Wang et al further identify the protoporphyrinogen oxidase as being a HemG class protoporphyrinogen oxidase enzyme under the “CDS” qualifiers.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Caspar et al or Wang et al to verify (identify) the function of their recombinant DNA molecule using E. coli strain LG285 that lacks a functional HemG (protox) as taught by Zwerschke et al. Given the teachings of Zwerschke et al it would appear that the instantly claimed method would have been routine in the art before the effective filing date of the instantly claimed invention, and one of ordinary skill in the art would have had a reasonable expectation of success.
	It would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Caspar et al to substitute the taught recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a herbicide-tolerant protoporphyrinogen oxidase activity with a nucleic acid molecule encoding the protoporphyrinogen oxidase taught by Wang et al. Caspar et al hemG PROTOX gene to be resistant to PBI-inhibiting compounds (herbicide-tolerant) and how to use said gene to make a herbicide-tolerant transgenic plant on pages 3-4. Caspar et al literally motivates one of ordinary skill in the art to use a hemG gene at claim 10. Given the success of Caspar et al, one of ordinary skill in the art would have had a reasonable expectation of success.
	Applicant argues that claim 1 has been amended to recite a recombinant DNA molecule…encoding an engineered protein…at least 60% identical to the recited amino acid sequences (paragraph spanning pages 7-8 of the Remarks). Applicant argues that Zwerschke only teaches a method for determining the protoporphyrinogen oxidase activity of a putative HemG protein but does not teach or suggest using the disclosed E. coli strain to determine herbicide-tolerant protoporphyrinogen oxidase activity of a given protein (page 8 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The Examiner has modified the instant rejection in response to Applicant’s amendments to the claims. Wang et al had taught a protoporphyrinogen oxidase having the claimed structure and being at least 60% identical to instant SEQ ID NO: 3. Concerning instant claim 22, Zwerschke had taught the transforming and growing method steps recited and thus had previously taught the claimed method. Instant claim 22 does not recite any confirmation step using a herbicide, although given the teachings of Caspar et al to use any herbicide-tolerant hemG.
Claims 14, 24, 27 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Caspar et al (WO 98/33927) in view of Wang et al (2012 GenBank Accession Number EHT98690.1), Pallett et al (U.S. Patent 7,250,561) and Taverniers et al (2008 Environmental Biosafety Research 7: 197-218).
	Caspar et al teach a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein (SEQ ID NO: 7) with herbicide-tolerant protophorphyrinogen oxidase (Protox) activity at least 50% identical to SEQ ID NO: 1 having an arginine (R) in place of the lysine (K) at position 135 of instant SEQ ID NO: 1 (K135R) and a lysine (K) in place of the glutamine (Q) at position 139 of instant SEQ ID NO: 1 (Q139K) (see claim 1). Caspar et al teaches crossing the transformed plant to produce progeny lines on page 41, lines 12-15.
	Caspar et al do not teach crossing said transformed plant with a second plant comprising tolerance to at least one other herbicide. Caspar et al do not teach a Protox enzyme having at least 60% sequence identity to an amino acid sequence selected from instant SEQ ID NO: 1-23 and having at least a first amino acid substitution at a position corresponding to residues 125-146 of instant SEQ ID NO: 1.
	Wang et al teach a nucleic acid molecules encoding a protoporphyrinogen oxidase having a lysine in place of a glutamine at amino acid 139 relative to instant SEQ ID NO: 1 and having 90.5% sequence identity to instant SEQ ID NO 3. Based on instant claim 1, said protoporphyrinogen oxidase would be herbicide-tolerant due to the presence of the lysine at relative position 139 of instant SEQ ID NO: 1. Wang et al further identify the protoporphyrinogen oxidase as being a HemG class protoporphyrinogen oxidase enzyme under the “CDS” qualifiers.
et al teaches combining transgenic plants comprising a transgene encoding an herbicide-tolerant PPO (Protox) at column 2, lines 34-41, with at least one other herbicide that preferably being HPPD herbicides at claim 14.
	Taverniers et al teach that it would have been routine to “gene stack” for multiple herbicide tolerance traits. See Table 3 on page 204 which teaches stacking by crossing two plants with difference herbicide tolerance genes; for example the Bt11 X GA21 which stacks glufosinate (Pat) with glyphosate (EPSPS) tolerance.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Caspar et al to substitute a hemG nucleic acid encoding the protein taught by Wang et al and tocross the Protox herbicide-tolerant plant with a plant having tolerance to at least one other herbicide using the teachings of Pallett et al as suggested by Taverniers et al. Taverniers et al teach that it would have been routine in the art to stack herbicide tolerance genes. Pallett et al teaches that it would have been obvious to combine a plant having a transgene encoding an herbicide-tolerant PPO enzyme with a gene conferring tolerance to at least one other herbicide.
	It would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Caspar et al to substitute the taught recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a herbicide-tolerant protoporphyrinogen oxidase activity with a nucleic acid molecule encoding the protoporphyrinogen oxidase taught by Wang et al. Caspar et al teaches how to, if necessary, modify a hemG PROTOX gene to be resistant to PBI-inhibiting compounds (herbicide-tolerant) and how to use said gene to make a et al literally motivates one of ordinary skill in the art to use a hemG gene at claim 10. Given the success of Caspar et al, one of ordinary skill in the art would have had a reasonable expectation of success.
	Applicant argues that claim 1 from which claim 14 ultimately depends has been amended to recite a recombinant DNA molecule…encoding an engineered protein…at least 60% identical to the recited amino acid sequences (paragraph spanning page 9 of the Remarks). Applicant argues that the deficiencies of Caspar are not remedied by Pallett and Taverniers.
	Applicant’s arguments are not found to be persuasive. The Examiner has modified the instant rejection to address the deficiencies of Caspar et al based on Applicant’s amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663